DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-13 are currently pending.  Claims 7 and 13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/15/2022.  Clams 1-6 and 8-12 are currently pending and under examination.
Priority

    PNG
    media_image1.png
    148
    1042
    media_image1.png
    Greyscale
(filing receipt dated 12/22/2021).  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claims 4 and 10 are objected to because of the following informalities:  
In lines 2-3 of claim 4, the limitation “a cyclohexane ring” should be deleted and replaced by –the cyclohexane ring--.  The alkyl substituted cyclohexane ring was already introduced in claim 1, from which claim 4 depends.
 In line 2 of claim 10, the limitation “wherein a metal species of the metal salt” should be deleted and replaced by –wherein the metal of the metal salt--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 6 recites the metal salt according to claim 1, wherein “a molar ratio of a cis isomer in steric isomers of the alkyl substituent via a cyclohexane ring and an oxycarbonyl group forming the metal salt is 70% or higher”.  This limitation is indefinite for a few reasons.  First, the cyclohexane ring is 1,2-disubstituted with carboxylic acid groups and there is no indication of the steric relation (cis or trans) between the two carboxylic acid groups.  Second, it is unclear if both of the carboxylic acid groups (interpreted to correspond to the claimed oxycarbonyl group/-C(=O)(OM), wherein M is the metal), or only one are in the cis orientation with respect to the alkyl substituent.  Third, if there are more than one alkyl substituents do all of them have to be in the cis orientation? 
	The instant disclosure does not contain drawings. Nor are any chemical structures provided in the specification. The following structures, obtained using the “convert name to structure” feature of ChemDraw® Professional, correspond to the products of examples 1-9 in [0078-0098] of the specification as filed:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
.
Paragraphs [0037-0041 and 0069] further generally address the sterics of the salts, while [0079, 0081, 0083, 0086, and 0089] of the examples refer to the cis orientation of the alkyl substituents with respect to the oxycarbonyl groups belonging to the corresponding anhydride precursors of the metal salts (wherein both oxycarbonyl groups are joined together and are cis to one another in the anhydride).  Therefore, it appears that the cis-orientation claimed refers to the orientation between a singular alkyl group and both carboxylic acid groups (ie both carboxylic acids and the alkyl substituent are all cis oriented to each other).  This is also supported by [0037].  There is no stereochemical data provided for the di-alkyl substituted salts above, corresponding to the products of examples 8 and 9 in [0093-0098].  The claimed molar percentage appears to be calculated as set forth in [0069].
	If this interpretation is accurate, this is not clear from the current claim language and it is improper to import limitations from the specification into the claims.  See MPEP 2111.01(II).  The Examiner suggests amending the claim language to the following: --The metal salt of the alicyclic dicarboxylic acid according to claim 1, wherein the salt comprises 70 mol% or higher of a cis isomer, wherein both oxycarbonyl groups are in a cis orientation to at least one alkyl substituent—or to something similar depending on the intended interpretation of the limitation and which embodiments are originally supported by the specification as filed.
	Lines 2-3 of claim 12 recite the limitation “the metal salt of the C12-C22 saturated or unsaturated fatty acid optionally having the at least one hydroxy group in the molecule”.  There is a lack of antecedent basis for this limitation in the claims.  The metal salt of the C12-C22 fatty acid is introduced in claim 9, and claim 12 depends from claim 11, which depends from claim 8.  This rejection would be overcome by amending the claim to recite the original claim language.  
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the compound having Registry Number (RN) 2245698-12-6 in the STN registry, first available on 10/19/2018. 
The entry for said compound shows that it has been publicly known since 10/18/2018: 
L2   ANSWER 1 OF 1  REGISTRY  COPYRIGHT 2022 ACS on STN 
RN   2245698-12-6  REGISTRY
ED   Entered STN:  19 Oct 2018
CN   1,2-Cyclohexanedicarboxylic acid, 4-methyl-, calcium salt (1:1)  (CA INDEX
     NAME)
MF   C9 H14 O4 . Ca
SR   CAS Client Services
CRN  (57567-84-7)
  

    PNG
    media_image3.png
    205
    218
    media_image3.png
    Greyscale

The salt corresponds to the claimed metal salt of an alicyclic dicarboxylic acid of claims 1-5, wherein the alkyl substituent is a methyl (C1) group, substituted at the 4- position of the cyclohexane ring, and the metal salt is the calcium salt.  Regarding claim 9, [0046-0047] and the examples starting from example 10 in [0101] of the specification as filed teach that the crystal nucleating agent can consist of the compound of claim 1.  Therefore, the limitations of the claim are interpreted to be met. 
This registry file is an intervening reference.  Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a certified translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
Claim(s) 1-5 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP2011/042709 (JP ‘709, published on 3/3/2011; of record with a machine generated English language translation in the IDS filed on 6/10/2021). 
Regarding claims 1-5, JP ‘709 teaches that 4-methyl-hexahydronapthalic anhydride and/or 3-methyl-hexahydronapthalic anhydride, compounds of the following formulas (obtained using the “Convert Name to Structure” and “Analysis” functions of ChemDraw Professional®):  
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
, are reacted with varying amounts of 48 mass% NaOH (aq) in water to obtain an aqueous lubricant.  See [0040-0044].  The products from the examples, derived from the hydrolysis of the above anhydrides in the presence of aqueous sodium hydroxide, correspond to the claimed sodium metal salts of alkyl substituent containing cyclohexane 1, 2-dicarboxylic acids.  Specifically, the alkyl substituent is a methyl (C1) group, substituted at the 3-, or 4- position of the cyclohexane ring.  Also see formula (1) in claim 1 of the original patent, wherein R is an alkyl group.  
Additionally, at least in example 2, the metal salt is the disodium salt.  In example 2, 12.2 g of 4-methyl-hexahydrophthalic anhydride is reacted with 12.5 g of a 48 mass% NaOH aqueous solution.  See [0041].  Converting the masses to moles shows that enough NaOH is present to form the corresponding disodium salt of 4-methyl-hexahydrophthalic anhydride (see calculations below and assuming that 1 mole of NaOH deprotonates one mole of -CO2H moiety).  
12.5 g 48 mass% NaOH (aq) x (0.48) = 6 g NaOH x (1 mol NaOH/40 g NaOH) = 0.15 mol NaOH
12.2 g anhydride x (1 mol anhydride/168 g anhydride) = 0.073 mol anhydride
0.073 mol anhydride x 2 = 0.15 mol -CO2H groups present in the hydrated anhydride (dicarboxylate).
 Also see [0019-0020] in the original patent and translation, which discuss that the aqueous lubricant preferably comprises the dicarboxylate salt of general formula 2.
Regarding claim 9, [0046-0047] and the examples starting from example 10 in [0101] of the specification as filed teach that the crystal nucleating agent can consist of the compound of claim 1.  Therefore, the limitations of the claim are interpreted to be met. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-6 and 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dotson (US7332536, published on 2/19/2008).
Applicant Claims

    PNG
    media_image5.png
    219
    1042
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    127
    1044
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    174
    1047
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    131
    1039
    media_image8.png
    Greyscale

Determining the Scope and Content of the Prior Art (MPEP §2141.01)
	Dotson is directed toward metal salts of hexahydrophthalic acid (HHPA) as nucleating additives for crystalline thermoplastics.  See whole document.  Regarding claims 1-6, Dotson teaches metal salts of the following formula (I): 

    PNG
    media_image9.png
    146
    346
    media_image9.png
    Greyscale
 
    PNG
    media_image10.png
    128
    341
    media_image10.png
    Greyscale
.
See claims.  Dotson further teaches that the alkyl option for variables R1-R10 in formula (I) is preferably a C1-C9 alkyl, which encompasses the claimed options of C1-C4 alkyl.  See col. 3, line 45-col. 4, line 10.  The carbon atoms attached to variables R3-R10 correspond to the 3- or 4- position of the cyclohexane ring. Dotson also teaches that preferred metal cations for variables M1 and M2 include calcium, strontium, lithium, and monobasic aluminum, including aluminum hydroxide (hydroxyaluminum). See col. 3, line 45-col. 4, line 10.  Dotson teaches that the calcium salt is a monocalcium salt; that the aluminum salt is a monoaluminum salt; and that the lithium salt is a dilithium salt.  See claim 3 and examples 1, 3, and 4 in col. 6-7.  Further regarding claim 6, Dotson teaches that the stereochemistry at asymmetric carbon atoms may be cis or trans, although cis is preferred.  See col. col. 3, line 45-col. 4, line 10.  Additionally, all of the examples teach exclusively cis salts (with respect to the orientation of the two carboxylic acid groups only as there are no specific examples of salts derived from alkyl substituent containing cyclohexane-1,2-dicarboyxlic acids). See col. 6-8. Therefore, the genus of salts of formula (I) of Dotson encompasses the salts of claims 1-6.  
	Further regarding claims 8-12, Dotson teaches that the metal salts of formula (I) are used as nucleating agents in polyolefin resin compositions.  See abstract; claim 10; col. 3, lines 30-45; col. 5, line 1-col. 6, line 22; and examples in col. 8, line 40-col. 11, line 60.  Dotson teaches that the nucleating agent/polyolefin resin composition can further contain calcium or lithium stearate. See experimental Table 1 in col. 9-10 and discussion thereof. Stearic acid is a C18 saturated fatty acid of the following structure (obtained using the “convert name to structure” feature of ChemDraw® Professional): 
    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale
 .  
Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	Dotson does not explicitly teach any examples which anticipate the claimed compounds. 
Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-2143)
It would have been prima facie obvious to one of ordinary skill in the art to arrive at the claimed compounds and compositions based on the teachings of Dotson with a reasonable expectation of success before the effective filing date of the claimed invention. Dotson would have directed the skilled artisan to the claimed compounds/compositions because Dotson teaches a genus of compounds which encompass those claimed.  The genus described in claim 1 is limited to those wherein the attachments to the cyclohexane ring (R1-R10) are limited to hydrogen or alkyl, preferably C1-9 alkyl, wherein two vicinal or geminal alkyls may be linked to form a carbocyclic ring of up to six carbon atoms.  Further, there are only four preferred metals for variables M1 and M2 and cis-oriented compounds are preferred and exclusively exemplified.  The examples are limited to compounds wherein R1-R10 are hydrogen; however, the genus encompassed by Dotson in claim 1 is limited enough to render prima facie obvious the claimed compounds.  All of the compounds in the genus are expected to have similar properties because of the significant structural similarity of shared formula (I) and Dotson teaches that any compound falling within the genus can function as a nucleating agent.  Therefore, the teachings of Dotson would lead the skilled artisan to the claimed compounds and compositions with a reasonable expectation of success. The compounds and compositions would be predictably expected to function as nucleating agents/compositions for polyolefin resins. Also see MPEP 2144.08 and MPEP 2144.09.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY C BONAPARTE whose telephone number is (571)272-7307. The examiner can normally be reached 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY C BONAPARTE/           Primary Examiner, Art Unit 1622